Citation Nr: 1021212	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  01-02 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, including as secondary to the service-connected 
lumbosacral spine disability.

2.  Entitlement to service connection for periodontal 
disease, including as secondary to service-connected 
diabetes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel




INTRODUCTION

The appellant was a member of the Army National Guard of New 
York from 1970 to 1976; he served on active duty for training 
from November 1970 to May 1971,  from July to August 1971, in 
June 1972, from June to July 1973, from May to June 1974, and 
in July 1975.  He is a veteran as a result of establishing 
his entitlement to service connection for a low back 
disability.  See 38 C.F.R. §§ 3.1, 3.6 (2009).

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a January 2000 rating decision by the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a March 2006 decision, the Board denied the 
Veteran's appeal for service connection for cervical spine 
disability.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 2007, the Court granted a joint motion of the 
parties, and remanded the matter for action consistent with 
the joint motion.  The Veteran also appeals the denial of 
service connection for periodontal disease.  In September 
2008, the Board remanded these issues for additional 
development.  The case has been returned to the Board for 
appellate review.

The Board notes that, as to the claim of service connection 
for periodontal disease, the Veteran testified in June 2007 
that he was seeking only dental treatment.  His application 
for such was forwarded to the appropriate VA outpatient 
clinic in August 2007.  

The issue of entitlement to service connection for 
periodontal disease, including as secondary to service-
connected diabetes, is addressed in the REMAND following the 
Order section of this decision.  


FINDING OF FACT

The Veteran's cervical spine disability is etiologically 
related to his active service.


CONCLUSION OF LAW

Cervical spine disability was incurred in active service.  38 
U.S.C.A. §§ 101, 106, 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.6, 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. 
§ 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 
1110; 38 C.F.R. §§ 3.6, 3.303.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

The medical evidence of record confirms that the Veteran 
currently has cervical spine disability.  The Veteran 
contends that service connection is warranted this disability 
because it developed as a result of injury in service.  He 
urges that an injury with a pugel stick resulted in his 
current cervical spine disability.  Alternatively, he urges 
that it is secondary to service-connected lumbar spine 
disability.

Although the Veteran's service treatment records contain no 
diagnosis of cervical spine disability, they do document 
considerable treatment for lumbar spine disability.  Service 
connection was granted for lumbar spine disability in 
September 1976.  More recent treatment records also show a 
diagnosis of cervical degenerative disc disease.  Although 
the record contains conflicting evidence as to the etiology 
of the current cervical disease, multiple private treating 
sources have opined that this current cervical spine 
disability is due to injury reported in service, or 
alternatively, to the lumbar spine disability.  The Board 
finds these medical opinions to be consistent with the 
documented record and well-supported by reference to the 
Veteran's history as well as medical principles.  
Additionally, the Board notes that the most recent VA 
examination report, dated in September 2009, contains an 
opinion that the current cervical disability is at least as 
likely as not a residual of the injury he sustained in active 
service.  

The Board finds that the Veteran's account of his in-service 
cervical spine injury is credible and not inconsistent with 
the facts and circumstances of his service.  

In light of the Veteran's credible account of his in-service 
injury and the medical evidence linking the Veteran's 
cervical spine disability to service, the Board is satisfied 
that the evidence supporting the claim is at least in 
equipoise with that against the claim.  Accordingly, service 
connection for cervical spine disability is warranted.



ORDER

Service connection for a cervical spine disability is 
granted.


REMAND

As noted in the prior remand, the record contains an August 
2007 Supplemental Statement of the Case addressing the issue 
of entitlement to service connection for periodontal disease.  
It indicates that the Veteran had a hearing in June 2007 and 
filed a VA form 21-526 in July 2007.  He was reportedly 
provided a Statement of the Case on the issue in January 2007 
and reportedly submitted a substantive appeal in response to 
the Statement of the Case in January 2007.  These documents 
are still not of record.  Apparently, the documentation 
relevant to the periodontal issue is maintained in a separate 
temporary file that was not forwarded to the Board.  In the 
August 2007 SSOC, the RO indicated that the Veteran's claim 
for service connection for dental treatment of periodontal 
disease was being referred to the appropriate VA outpatient 
clinic.  The decision on this claim is not of record.  
Because the originating agency's noncompliance with the 
Board's remand might be prejudicial to the Veteran, this case 
must be remanded for adequate development.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The RO or the Appeals 
Management Center (AMC ) should associate all documents 
relevant to this claim prior to Board review, including the 
claim form, hearing transcript, and any decision rendered by 
the outpatient treatment center and any records of treatment 
based on that decision. 

In light of these circumstances, this case is REMANDED to the 
RO or the AMC in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence to include temporary 
files maintained at the VA outpatient 
dental center where the Veteran's 
treatment claim was sent.  

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim, 
considering all evidence including that 
obtained as a result of this Remand.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


